Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 1 of 19 Page ID
                                 #:29252




               EXHIBIT 1
          ),/('38%/,&/<38568$1772&285725'(5
              '$7('-$18$5< (&)12
 Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 2 of 19 Page ID
                                  #:29253
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                          1

·1· · · · · · · UNITED STATES DISTRICT COURT

·2· · · · · · ·CENTRAL DISTRICT OF CALIFORNIA

·3

·4· JUNO THERAPEUTICS, INC., MEMORIAL SLOAN
· · KETTERING CANCER CENTER, and SLOAN
·5· KETTERING INSTITUTE FOR CANCER RESEARCH,

·6· · · · · ·Plaintiffs,

·7· · · · vs. Case No. 2:17-cv-07639-SJO-RAO

·8· KITE PHARMA, INC.,

·9·   · · · · Defendant.
· ·   ____________________________
10·   AND RELATED COUNTERCLAIMS.
· ·   ____________________________
11

12· · · · · CONFIDENTIAL - ATTORNEYS' EYES ONLY

13· · · · · · · · VIDEOTAPED DEPOSITION OF

14· · · · · · · · JOHN QUACKENBUSH, Ph.D.

15· · · · · · · · · · · June 14, 2019

16

17· · · · · · · · ·9:17 a.m. - 5:00 p.m.

18

19· · · · · ·350 South Grand Avenue, 50th Floor

20· · · · · · · Los Angeles, California 90071

21

22

23· · · · · · · ·DAVID OCANAS, CSR NO. 12567

24

25


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
 Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 3 of 19 Page ID
                                  #:29254
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        138

·1· invention comprises the amino acid sequence that's
·2· encoded by SEQ ID NO:6.
·3· · · · · ·If we adopt what Memorial Sloan Kettering
·4· in the RCE told us was the sequence, then the
·5· invention itself would not begin with amino acid                                  13:47
·6· 113, but 114.
·7· BY MR. DANE:
·8· · · ·Q.· For these purposes I'm not asking you what
·9· MSKCC said in the RCE, I'm asking you to adopt what
10· the court in this case determined what is the                                     13:48
11· prepared interpretation of the claim term prior to
12· the COC.
13· · · · · ·Looking at that language that the court
14· has determined is the appropriate reading of the
15· claim, do you have any reason to believe that                                     13:48
16· someone of skill in the art could not create a
17· construct as described in Exhibit 363?
18· · · · · ·MS. JEFFRIES:· Objection to the preamble
19· of the question as mischaracterizing the record.
20· · · · · ·THE WITNESS:· First, we have to remember                                 13:48
21· the court has not ruled on the certificate of
22· correction.
23· · · · · ·And not being an attorney, I can't opine
24· on the legal ramifications of that being correct or
25· not correct.                                                                      13:48


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
 Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 4 of 19 Page ID
                                  #:29255
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        139

·1· · · · · ·If I look at the patent itself, and really
·2· worked through the examples and look at the primer
·3· SEQ ID No:4 and SEQ ID No:5 and look at this from
·4· the point of view of someone who actually tried to
·5· practice this invention, I would rapidly come to                                  13:49
·6· the conclusion that the sequence they are claiming
·7· for the costimulatory region encompasses amino
·8· acids 114 to 220.
·9· · · · · ·Hypothetically, people could do lots of
10· different things, but I'm not going to opine on                                   13:49
11· what one could do.
12· · · · · ·What I think is most important to talk
13· about here is what is represented in this patent.
14· My best read of this patent, pointing to the
15· primers themselves, the sequence that I would                                     13:49
16· conclude as a scientist is represented in their
17· invention, spans amino acids.
18· BY MR. DANE:
19· · · ·Q.· You don't -- I'll represent to you, it's
20· not mentioned here, did you review the expert                                     13:50
21· report of Dr. Marasco?
22· · · ·A.· It's not listed here.· I don't recall
23· doing it.
24· · · ·Q.· Do you have any understanding that Juno
25· has taken the position that a CAR construct that                                  13:51


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
 Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 5 of 19 Page ID
                                  #:29256
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        146

·1· the invention would be the sequence between those
·2· primers, because that's how you would copy a piece
·3· of human DNA and use it to make a chimeric T-cell
·4· receptor whether or not other references occur,
·5· really the definition should be those primers."
·6· · · · · ·That was your testimony; right?
·7· · · ·A.· I am assuming you are reading it
·8· correctly.· That's what I said.
·9· · · ·Q.· You wouldn't view the sequence that
10· appears in the sequence listing for SEQ ID NO:6 to                                14:15
11· be the definition of the proper sequence?
12· · · · · ·MS. JEFFRIES:· Objection, vague.· Asked
13· and answered.
14· · · · · ·THE WITNESS:· As stated in the RCE, the
15· proper SEQ ID NO:6 was the one that runs from                                     14:16
16· nucleic acid 340 to 660.
17· · · · · ·That corrected definition is the one I
18· would consider, the proper definition of SEQ ID
19· NO:6, and that sequence is what precisely is
20· defined by SEQ ID No:4 and SEQ ID No:5.                                           14:16
21· BY MR. DANE:
22· · · ·Q.· Going back to my original question, I'm
23· asking you, before the RCE was filed, was there
24· anything in the specification of the patent that
25· you are aware of that suggested that the proper                                   14:16


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
 Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 6 of 19 Page ID
                                  #:29257
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        147

·1· costimulatory sequence comprised amino acids 114 to
·2· 220 of CD28 other than the primers?
·3· · · · · ·MS. JEFFRIES:· Objection, vague.
·4· · · · · ·THE WITNESS:· There's no reason for me to
·5· look at isolation and start to eliminate different                                14:16
·6· elements.
·7· · · · · ·The patent -- again, this is my
·8· understanding of the patent in process, the reason
·9· behind filing a patent is to fully disclose
10· invention so others can practice that invention.                                  14:17
11· · · · · ·In a way that gives you exclusive rights
12· to practice that invention or to license it to
13· others, which would mean that one should really do
14· is think about what you need to practice that
15· invention.                                                                        14:17
16· · · · · ·If you take all the intrinsic evidence
17· together in the patent, and the prosecution
18· history, it points to nucleic acids 340 to 660 or
19· amino acids 114 to 220.
20· BY MR. DANE:                                                                      14:17
21· · · ·Q.· Again, going back to the specific question
22· I asked, just asking, are you aware of anything in
23· the specification of the patent prior to the RCE
24· being filed that suggested that the proper
25· costimulatory sequence comprised amino acids 114 to                               14:17


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
 Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 7 of 19 Page ID
                                  #:29258
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        148

·1· 220 of CD28 other than the primers?
·2· · · · · ·MS. JEFFRIES:· Objection, vague.
·3· · · · · ·THE WITNESS:· I'm not willing to look at
·4· isolated elements.
·5· · · · · ·When I try to interpret a patent, what I                                 14:18
·6· try to do is look at it in its entirety.· I'm not
·7· going to cut out different portions.
·8· · · · · ·That entire specification should teach me
·9· how to practice the invention that is claimed in
10· the claims and so I can't throw out one or two                                    14:18
11· pieces of information to try to redefine what the
12· invention is.
13· BY MR. DANE:
14· · · ·Q.· Prior to the RCE, was the amino acid range
15· 114 to 220 written out explicitly anywhere in the                                 14:18
16· specification?
17· · · · · ·MS. JEFFRIES:· Objection, vague.
18· · · · · ·THE WITNESS:· To my recollection, I'm not
19· sure that 114 to 220 -- it may have been -- in
20· fact, I'm happy to go back and look.                                              14:18
21· · · · · ·I know there was a correction in the RCE
22· where the range -- there was a typo in the range
23· where it says 144 to 220.
24· · · · · ·But whether or not it's explicitly written
25· out, if I were to go back and practice the                                        14:19


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
 Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 8 of 19 Page ID
                                  #:29259
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        149

·1· invention described in the patent, I would rely on
·2· those primer sequences, since those are the
·3· operational units I would use to construct the
·4· costimulatory portion of the chimeric antigen
·5· receptor.                                                                         14:19
·6· BY MR. DANE:
·7· · · ·Q.· Going back to my question, you're not
·8· aware of the range of amino acids 114 to 220
·9· appearing anywhere in the patent specifications
10· prior to the filing of the RCE, are you?                                          14:20
11· · · · · ·MS. JEFFRIES:· Objection, vague.
12· · · · · ·THE WITNESS:· So if we look at the patent
13· in column 4, in column 4, there is a statement
14· that -- this is lines 18 through 33, describing the
15· CD28 sequences and in line 23, the portion of the                                 14:21
16· costimulatory region of CD28 involves the amino
17· acids 114 to 220.
18· BY MR. DANE:
19· · · ·Q.· You understand that was actually changed
20· in the RCE; isn't that right?                                                     14:21
21· · · ·A.· That was corrected in the RCE, yes.
22· · · ·Q.· Before the RCE, that amino acid range of
23· 114 to 220 did not appear in column 4; right?
24· · · ·A.· It did not appear in column 4, but the
25· range of 114 to 220 was what was represented                                      14:22


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
 Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 9 of 19 Page ID
                                  #:29260
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        175

·1· is the subject of this patent and its claims.
·2· · · · · ·So what you have to do is look at this and
·3· say does it encode a sequence that makes sense in
·4· the context of everything else.
·5· · · · · ·Those additional four bases, if you take                                 15:02
·6· the sequence and simply translate it, rapidly takes
·7· you to a stop codon even before the end.
·8· · · · · ·If you were doing a six-frame translation,
·9· what you find is the rapid appearance of a stop
10· codon in the primary frame.                                                       15:03
11· · · · · ·You will say, how do we use this to make
12· the chimeric antigen receptor, the specification of
13· the patent teaches us what we should use is the
14· primers with SEQ ID NO:4 and SEQ ID NO:5 which are
15· called out correctly in the specifics and that                                    15:03
16· points you to amino acids 114 to 220 and nucleic
17· acids 340 to 660.
18· · · · · ·Any little piece of evidence here has to
19· really be looked at in the light of what is
20· presented in the entirety of the patent.                                          15:03
21· · · ·Q.· Wouldn't you agree there's no dispute that
22· SEQ ID NO:6 refers to a nucleotide sequence that
23· encodes amino acids 113 to 220 in the
24· pre-certificate of correction patent?
25· · · · · ·MS. JEFFRIES:· Objection, vague.· Calls                                  15:04


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 10 of 19 Page ID
                                  #:29261
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        176

·1· for a legal conclusion.
·2· · · · · ·THE WITNESS:· What that sequence encodes
·3· in the absence of context really doesn't matter.
·4· · · · · ·I can give you a long sequence that
·5· encodes many different things that has many stop                                  15:04
·6· codons.
·7· · · · · ·The whole purpose of an -- of a patent is
·8· to claim an invention and then teach someone how to
·9· practice it.· If you simply took that sequence and
10· inserted it into the construct as is, it would not                                15:04
11· allow you to create the chimeric antigen receptor.
12· · · · · ·So if you look at the record and the RCE,
13· it really seems like what Dr. Larson or Ms. Larson
14· was trying to do was to provide the correct
15· sequence both for SEQ ID NO:6 and the primer so                                   15:04
16· somebody -- SEQ ID NO:4, so someone could
17· unambiguously practice the invention that is
18· claimed.
19· · · · · ·So whether or not the erroneous sequence
20· encodes something or not, it doesn't matter in                                    15:05
21· isolation.· If you look at what they are claiming
22· in this patent and the embodiments they describe,
23· it's obvious it's got to be nucleic acids 340 to
24· 660, amino acids 114 to 220.
25· BY MR. DANE:                                                                      15:05


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 11 of 19 Page ID
                                  #:29262
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        177

·1· · · ·Q.· I understand your opinion, that you think
·2· this doesn't really matter.
·3· · · · · ·Once again, I'm entitled to ask my
·4· questions and create a clear record.
·5· · · · · ·Let me ask again, is it your testimony                                   15:05
·6· that SEQ ID NO:6 refers to a nucleotide SEQ ID NO:6
·7· that encodes amino acids 114 to 220 in the
·8· pre-certificate of correction patent?
·9· · · ·A.· My testimony here today and my opinion is
10· if we look at SEQ ID NO:6 in the context of the                                   15:05
11· invention claims described in the patent, it's
12· quickly obvious that SEQ ID NO:6 is incorrect for a
13· variety of reasons, which I would be happy to share
14· with you again.· If we really look how someone
15· would operationalize the invention and describe the                               15:06
16· invention described in the primers, we have to look
17· to the correct SEQ ID NO:4 and SEQ ID NO:5 which
18· unambiguously defines the sequence as that between
19· nucleic acids 340 to 660 which is precisely what
20· the RCE was intended to correct.                                                  15:06
21· · · ·Q.· But I'm not asking you that.· Again, I
22· want to be very, very clear because I want this to
23· be clear on the record.
24· · · · · ·I'm just asking what is the amino acid
25· sequence that SEQ ID NO:6 in the pre-COC patent                                   15:06


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 12 of 19 Page ID
                                  #:29263
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        178

·1· encodes?
·2· · · · · ·Let me point you to column 15, I'll ask
·3· you some questions and we'll go through this.· Let
·4· me know when you have that in front of you?
·5· · · ·A.· Column 15 of the patent?                                                 15:07
·6· · · ·Q.· Yes.
·7· · · · · ·MS. JEFFRIES:· Objection, vague and
·8· ambiguous.
·9· BY MR. DANE:
10· · · ·Q.· Do you have it in front of you?                                          15:07
11· · · ·A.· Column 15?
12· · · ·Q.· Column 15.
13· · · ·A.· All right.
14· · · ·Q.· You recognize this to be the original
15· sequence that in your opinion has errors; is that                                 15:07
16· correct?
17· · · ·A.· So this is the incorrect sequence that
18· Memorial Sloan Kettering attempted to correct in
19· the RCE.
20· · · ·Q.· What amino acid range does this sequence                                 15:07
21· encode?
22· · · · · ·MS. JEFFRIES:· Objection, vague.
23· · · · · ·THE WITNESS:· So if you want a complete
24· answer to that question, I will tell you that there
25· are six possible encodings represented in this                                    15:07


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 13 of 19 Page ID
                                  #:29264
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        179

·1· nucleic acid sequence.
·2· · · · · ·We can start at the first base and read
·3· off every set of three bases and determine an amino
·4· acid sequence.
·5· · · · · ·We can start at the second base and do                                   15:08
·6· that.
·7· · · · · ·We can start at the third base and do
·8· that.
·9· · · · · ·We can take the sequence in reverse
10· complement and we can start off reading the first                                 15:08
11· base and the second base and the third base in the
12· other direction and read off six amino acid
13· sequences.
14· · · · · ·The question as you are framing it is
15· vague and has no clear answer.                                                    15:08
16· · · · · ·The answer is, there are six different
17· possibilities which come from simply looking at the
18· sequence in the absence of all other information.
19· · · · · ·If you would like, I can tell the sequence
20· and translate it for you in all six frames and                                    15:08
21· provide that to you.
22· · · · · ·One of them would potentially -- it
23· wouldn't be the natural frame, but it would -- it
24· would coincide with amino acids 113 to 220.
25· · · · · ·But there are other frames, too.                                         15:08


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 14 of 19 Page ID
                                  #:29265
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        180

·1· · · · · ·Just saying what amino acids are encoded
·2· in this nucleic acid sequence is a meaningless
·3· question.
·4· · · · · ·What you really have to ask is what amino
·5· acids are encoded in the sequence in the context of                               15:09
·6· the claimed invention?
·7· · · · · ·Given the ambiguity of the sequence, the
·8· only thing I can turn to are the primers which were
·9· used to construct the chimeric antigen receptor.
10· · · · · ·If you want to ask a vague question which                                15:09
11· doesn't have any meaning, my answer is there are
12· six possible amino acids SEQ ID NO:6 of varying
13· length, one which corresponds to amino acids 113 to
14· 220.
15· · · · · ·But none of those given the nucleic acid                                 15:09
16· sequence would represent what's actually described
17· in the specifications in the invention.
18· BY MR. DANE:
19· · · ·Q.· Did you really read the court's claim
20· construction order?                                                               15:09
21· · · · · ·MS. JEFFRIES:· Objection, argumentative.
22· · · · · ·THE WITNESS:· Yes, I did read the court's
23· claim construction.
24· BY MR. DANE:
25· · · ·Q.· Do you understand that the court has                                     15:10


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 15 of 19 Page ID
                                  #:29266
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        181

·1· determined as a matter of law that SEQ ID NO:6 as
·2· listed here defines an amino acid sequence of 113
·3· to 220 of CD28?
·4· · · · · ·MS. JEFFRIES:· Objection, calls for a
·5· legal conclusion.                                                                 15:10
·6· BY MR. DANE:
·7· · · ·Q.· Do you understand that, sir?
·8· · · · · ·MS. JEFFRIES:· Objection, calls for a
·9· legal conclusion.· Argumentative.
10· · · · · ·THE WITNESS:· So my understanding is that                                15:10
11· the court has not yet ruled on the certificate of
12· correction.
13· BY MR. DANE:
14· · · ·Q.· That's not what I'm asking.
15· · · · · ·The court has ruled on the definition of                                 15:10
16· the SEQ ID NO:6 contained in the sequence listing?
17· · · · · ·Do you not understand, sir, that the court
18· has already determined as a matter of law that the
19· meaning of this definition is amino acids 113 to
20· 220 of CD28?                                                                      15:10
21· · · · · ·MS. JEFFRIES:· Objection, argumentative.
22· Calls for a legal conclusion.· Mischaracterizes the
23· record.
24· · · · · ·THE WITNESS:· So, I have been asked to
25· offer my expert opinion to help inform the court in                               15:10


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 16 of 19 Page ID
                                  #:29267
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        182

·1· making its decision about the certificate of
·2· correction.
·3· · · · · ·Whether or not that will change the
·4· court's opinion, I leave it to the court.
·5· · · · · ·Given that I'm a scientist and I work with                               15:11
·6· DNA sequences frequently, I understand how DNA
·7· sequences encode proteins, how those proteins are
·8· used, my understanding of patent law, my -- that
·9· patents are provided to disclose an invention and
10· teach someone how to practice it, the only                                        15:11
11· conclusion I can come to is that the correct and
12· appropriate sequence for SEQ ID NO:6 that would
13· allow someone to practice the invention in the
14· patent is that which is represented in the RCE.
15· · · · · ·So I can't speak to matters of law, I can                                15:11
16· speak to matters of science and I can tell you that
17· SEQ ID NO:6 as represented in the original SEQ ID
18· NO:6 that is here in column 15 of the 190 patent
19· would not allow one to practice the invention.
20· · · · · ·The corrected primers in the specification                               15:12
21· absolutely would, and those corrected primers in
22· the specification would amplify amino acids 114 to
23· 220.
24· BY MR. DANE:
25· · · ·Q.· Let me ask you to look at paragraph 107 of                               15:12


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 17 of 19 Page ID
                                  #:29268
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        219

·1· · · · · ·You couldn't watch the movie, it would be
·2· a meaningless question.· The same sort of thing
·3· happens here.· We can't interpret that frame in the
·4· encoding system without the broader context.
·5· · · · · ·The only one that makes sense is the RCE                                 16:27
·6· corrected version.
·7· · · ·Q.· You did not consider yourself, sir, in
·8· giving your opinion in this case, constrained by
·9· the court's ruling as a matter of law as to what
10· the amino acid sequence encoded by SEQ ID NO:6 is,                                16:28
11· did you?
12· · · · · ·MS. JEFFRIES:· Objection, argumentative.
13· Mischaracterizes testimony.
14· · · · · ·THE WITNESS:· My understanding is that in
15· its claim construction, the court declined to                                     16:28
16· decide on the certificate of correction.
17· · · · · ·Is that correction valid or not?
18· · · · · ·That's my interpretation what the decision
19· is directed toward.
20· · · · · ·If I'm asked as a scientist to say can we                                16:28
21· practice the invention with SEQ ID NO:6 as it
22· appears in the issued patent, I can tell you that
23· -- if -- whether or not I incorporate or consider
24· the court's claim construction, SEQ ID NO:6 as it
25· appears would not allow me to practice the                                        16:28


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 18 of 19 Page ID
                                  #:29269
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        220

·1· invention.
·2· · · · · ·So I'm not offering a legal opinion on
·3· whether or not the court is right.
·4· · · · · ·I'm providing scientific guidance to the
·5· court about how this invention would actually work                                16:29
·6· and how it would function.
·7· · · · · ·The court, based on my testimony, may
·8· choose to modify the claim construction or not.
·9· · · · · ·I leave that to the court in its wisdom to
10· make the appropriate decision.· I can only provide                                16:29
11· scientific guidance that can help inform the
12· court's decision.
13· BY MR. DANE:
14· · · ·Q.· Let me ask you to look to paragraph 4 of
15· the patent which you also discussed in your report                                16:29
16· -- sorry, column 4.
17· · · · · ·I want to ask you about the paragraph that
18· begins with line 18 and goes through line 33 which
19· says:
20· · · · · ·"CD28 sequences can be found in the                                      16:30
21· present application on either side..."
22· · · ·A.· I'm sorry, this is one of these bad -- it
23· seems like every other page is really pretty bad.
24· Where are we starting?
25· · · ·Q.· It's column 4, line 18 --                                                16:30


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
Case 2:17-cv-07639-SJO-KS Document 650-3 Filed 01/15/20 Page 19 of 19 Page ID
                                  #:29270
   JOHN QUACKENBUSH, PH.D.· Confi-Attorneys Eyes Only            June 14, 2019
   JUNO THERAPEUTICS vs KITE PHARMA                                        237

·1· · · · · · · · · · ·CERTIFICATION

·2· · · · · · · · · · · · · ·OF

·3· · · · · · · CERTIFIED SHORTHAND REPORTER

·4

·5· · · · · ·I, the undersigned, a Certified Shorthand

·6· Reporter of the State of California, do hereby

·7· certify:

·8· · · · · ·That the foregoing proceedings were taken

·9· before me at the time and place herein set forth;

10· that any witness in the foregoing proceedings,

11· prior to testifying, were place under oath; that a

12· verbatim record of the proceedings was made by me

13· using machine shorthand which was thereafter

14· transcribed under my direction; further, that the

15· foregoing is an accurate transcription thereof.

16· · · · · ·I further certify I am neither financially

17· interested in the action nor a relative or employee

18· of any attorney of any of the parties.· Signed on

19· the 17th day of June, 2019.

20

21

22· · · · · ·______________________________________
· · · · · · ·DAVID OCANAS, CSR NO. 12567
23

24

25


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
